 



Exhibit 10(f)

AMENDMENT FOUR
TO
THE FLEETBOSTON FINANCIAL CORPORATION
RETIREMENT INCOME ASSURANCE PLAN
(1996 Restatement)

     1.     Section 7.1 of the Plan is amended effective January 1, 2003, to
read as follows:

     7.1 Assignment or Alienation.

          (a) Except as provided in Section 7.1(b) or as otherwise required by
law, the interest hereunder of any Participant or Beneficiary shall not be
alienable by the Participant or Beneficiary by assignment or any other method
and will not be subject to be taken by his creditors by any process whatsoever,
and any attempt to cause such interest to be so subjected shall not be
recognized.

          (b) All or a portion of a Participant’s benefit under the Plan may be
paid to another person as specified in a “Qualified Domestic Relations Order.”
For this purpose, a “Qualified Domestic Relations Order” means a judgment,
decree, or order (including the approval of a settlement agreement) which is:

               (i) issued pursuant to a State’s domestic relations law;

               (ii) relates to the provision of child support, alimony payments
or marital property rights to a spouse, former spouse, child or other dependent
of the Participant;

               (iii) creates or recognizes the right of a spouse, former spouse,
child or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

               (iv) provides for payment in an immediate lump sum as soon as
practicable after the Committee determines that a Qualified Domestic Relations
Order exists; and

 



--------------------------------------------------------------------------------



 



               (v) meets such other requirements established by the Committee.

          (c) The Committee shall determine whether any document received by it
is a Qualified Domestic Relations Order. In making this determination, the
Committee may consider:

               (i) the rules applicable to “domestic relations orders” under
section 414(p) of the Code and section 206(d) of ERISA;

               (ii) the procedures used under the Basic Plan to determine the
qualified status of domestic relations orders; and

               (iii) such other rules and procedures as it deems relevant.

     2.     Appendix A is amended effective January 1, 2003, to add a new
Section C to the end of the Appendix to read as follows:

     C.     Progress Investment Management Company, Inc.

     Notwithstanding anything in the Plan to the contrary, Marx Cazenave, a
former employee of Progress Investment Management Company, Inc., shall not be a
Participant in the Plan, and neither Mr. Cazenave nor any Beneficiary of his
shall be entitled to a benefit under the Plan.

     IN WITNESS WHEREOF, this Amendment Four was adopted by the Human Resources
Committee at its June 17, 2003 meeting and is executed by a duly authorized
officer of FleetBoston Financial Corporation.

                  FLEETBOSTON FINANCIAL CORPORATION                       By:  
/s/ M. ANNE SZOSTAK            

--------------------------------------------------------------------------------

            M. Anne Szostak             Executive Vice President and
Director of Human Resources

 